Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 9th of February 2021.
No claims were amended or cancelled. 
Terminal Disclaimer was approved on February 10, 2021, associating this case to patent number 10,217,164.
Claims 2-17 were allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards implementing push technology in a wireless financial transaction. Only double patenting rejection was pending and applicant filed a terminal disclaimer on February 9, 2021 to overcome it. 
Furthermore, art rejections were withdrawn because arts on record either individually or in combination did not teach each and every elements of the claims. Also, closest NPL on record did not teach each and every elements of the claims. In summary, claims 2-17 are also deemed to be allowable over the prior arts of record.
	For these reasons claims 2 and 10 are deemed to be allowable, and claims 3-9 and 11-17 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696
02/13/2021